PER CURIAM.
|, Relator has produced evidence, including affidavits, photographs, and deposition testimony, showing that the crack or seam in the sidewalk at issue was approximately five-eighths of an inch. Our jurisprudence has consistently held that small cracks or minor deviations in a sidewalk do not present an unreasonable risk of harm. See Chambers v. Village of Moreauville, 11-0898 (La.1/24/12), 85 So.3d 593. Although *669plaintiff speculates the crack may have been larger, she presents no evidence in support of this contention. Because plaintiff is unable to demonstrate that she would be able to meet her burden at trial to show a duty on the part of relator, summary judgment in relator’s favor is appropriate. See Bufkin v. Felipe’s Louisiana, LLC, 14-0288 (La.10/15/14), 171 So.3d 851.
Accordingly, the writ is granted. The judgment of the district court is reversed, and summary judgment is granted in favor of relator.